NUMBER 13-22-00346-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


WILLIAM FAT-ANTHONY,                                                        Appellant,
                                           v.

LA FE GROUP FAMILY LIMITED PARTNERSHIP,                                     Appellee.


               On appeal from the County Court at Law No. 7
                        of Hidalgo County, Texas.


                          MEMORANDUM OPINION

               Before Justices Longoria, Hinojosa, and Silva
                Memorandum Opinion by Justice Hinojosa

      Appellant William Fat-Anthony appealed a final judgment rendered against him in

trial court cause number CL-22-2106-G in the County Court at Law No. 7 of Hidalgo

County, Texas. Appellant has now filed a motion to dismiss this appeal on grounds that

the parties have reached an agreement regarding the resolution of this matter. Appellant

thus requests that we dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).
       The Court, having examined and fully considered appellant’s motion to dismiss the

appeal, is of the opinion that it should be granted. See id. Accordingly, we grant

appellant’s motion to dismiss and we dismiss the appeal. Costs will be taxed against

appellant. See id. R. 42.1(d) (“Absent agreement of the parties, the court will tax costs

against the appellant.”).


                                                             LETICIA HINOJOSA
                                                             Justice

Delivered and filed on the
15th day of September, 2022.




                                           2